                        UNITED STATES DISTRICT COURT FOR
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-02120-RBJ-SKC

STEPHANIE ODELL

       Plaintiffs,

v.

REAL TIME RESOLUTIONS, INC., a Texas limited liability company, HASCO NIM
(CAYMAN) COMPANY 2006-OPT1, an organization of unknown type, and SU RYDEN, in
her official capacity as the Public Trustee for the County of Arapahoe, State of Colorado,

               Defendants.

      Defendants.
______________________________________________________________________________

  JOINT MOTION TO AUTHORIZE FILING OF SECOND AMENDED COMPLAINT
AND EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND TO SECOND
                           AMENDED COMPLAINT
______________________________________________________________________________

       TO ALL PARTIES: Please take notice that Plaintiff Stephanie Odell and Defendant Real

Time Resolutions, Inc. (“RTR”) will and do hereby jointly move for administrative relief (i) to

authorize Plaintiff to file a Second Amended Complaint and (ii) to extend RTR’s time to answer

or otherwise respond to the Plaintiff’s Second Amended Complaint to a date which is thirty (30)

days from the date upon which Plaintiff files the Second Amended Complaint.

       This motion is made pursuant to Fed. R. Civ. P. 6(b)(1)(B), Fed. R. Civ. P. 15(a)(2) and

D.C.Colo.L.CivR. 6.1.

       Good cause exists to grant this motion. Counsel for Plaintiff and RTR have been

engaged in good faith discussions concerning the merits of this matter over the past several
weeks, and believe that the filing of a Second Amended Complaint will materially aid such

discussions. Counsel for Plaintiff and RTR further agree that a response deadline of thirty (30)

days from the filing of the Second Amended Complaint will give both parties sufficient time to

conduct discussions.

       One previous extension of time has been granted by the Court, by Order entered

September 18, 2018 (Docket No. 13)

       Repectfully submitted, this 17th day of October, 2018.

                                             WEINSTEIN & RILEY, P.S.

                                             /s/ Charles H. Jeanfreau Jr.
                                             Charles H. Jeanfreau Jr., NY Bar # 2958940
                                             11 Broadway Ste 615
                                             New York, NY 10004-1490
                                             Telephone: (212) 268-5540
                                             Facsimile: (206) 269-3493
                                             Email: CharlesJ@w-legal.com

                                             And

                                             Deanna L. Westfall, attorney # 23499
                                             Lisa Concanon, attorney # 43043
                                             11101 West 120th Avenue, # 280
                                             Broomfield, CO 80021
                                             Phone: (303) 539-8600
                                             Fax: (206) 269-3493
                                             Email: deannaw@w-legal.com; lisac@w-legal.com

                                             Attorneys for Defendant Real Time Resolutions, Inc.


                                             VEDRA LAW LLC


                                               /s/ Katherine Russell
                                             Daniel J. Vedra
                                             Katherine Russell
                                             1435 Larimer Street, Suite 302
                                             Denver, CO 80202
